COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


     RYAN BARBOSA,                                             §
                    Appellant,                                 §               No. 08-21-00080-CV
     v.                                                        §                  Appeal from the
     BRAZOS DE SANTOS PARTNERS,                                §           County Court at Law No. 3
     LTD.,
                                                               §             of Bexar County, Texas1
                    Appellee.
                                                               §              (TC# 2020-CV-05325)

                                                               §


                                         MEMORANDUM OPINION

           This appeal is before the Court on our own motion for determination of whether the appeal

should be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a

motion for extension of time, we dismiss the appeal.

           On June 7, 2021, the Clerk of the Court sent Appellant a notice that his brief was overdue

and no motion for extension of time had been filed. Further, the notice advised Appellant of the

Court’s intent to dismiss this appeal for want of prosecution unless he responded showing grounds



1
    We hear this case on transfer from the Fourth Court of Appeals in San Antonio. See TEX. R. APP.P. 41.3.

                                                           1
to continue the appeal. No response has been received as of this date.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file a brief in the time prescribed and gives no reasonable explanation for

such failure. TEX. R. APP. P. 38.8(a)(1). Because Appellant failed to file his brief and has not

responded to our inquiry, we dismiss the appeal for want of prosecution pursuant to TEX. R. APP.

P. 38.8(a)(1), 42.3(b), and 42.3(c).



                                             GINA M. PALAFOX, Justice
July 30, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2